Opinion by
MAHSHALL, CJ
ERROR PROCEEDINGS
(260 W) Where in an error proceeding, prosecuted to the court of appeals one of the assignments of error challenges the sufficiency of the evidence to support the verdict and judgment and the court of appeals reverses the judgment for alleged error apparent upon an examination of the record without more specifically stating the grounds of reversal and error is prosecuted therefrom to this court it will be presumed by this court that the court of appeals reversed the judgment on the ground that it was against the weight of the evidence and the judgment of the court of appeals will therefore be affirmed in accordance with the provisions of Rule XIX of this court.
(260 A) Section 12248, General Code, requiring the court of appeals to pass upon all assignments of error presented in that court is a procedural statute and its provisions are mandatory.
CONTRACTS
(150 I5a) Contracts of an infant except those authorized by law, those entered into in performance of a legal duty and for the purchase of necessities are voidable at the election of the infant and may be disaffirmed by him at any time before or within reasonable time after reaching his majority.
Where an infant purchases personal property not a necessity and as an inducement to the vendor to make the sale represents himself to be of lawful age and thereby deceives the vendor and causes the vendor to believe that he is in fact of lawful age- and the contract is fair and free from fraaud or other imposition and the infant elects to rescind upon reaching majority and sues to recover back the full amount paid without restoring the property purchased, the vendor may counterclaim as damages the fair value of the property not in excess of the purchase price if not restored, or if restored, then the deterioration in value by use and abuse.
Kinkade, Jones, Matthias, Day and Allen, JJ, concur. Robinson, J, concurs in propositions one and three of the syllabus and in, the judgment.